             Case 1:19-cv-06911-KPF Document 34 Filed 05/18/20 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                            Bank of America Building
                                                                       18305 Biscayne Blvd., Suite 214
                                                                              Aventura, Florida 33160

May 18, 2020

VIA CM/ECF
Honorable Judge Katherine Polk Failla
United States District Court
                                                                  MEMO ENDORSED
Southern District of New York
40 Foley Square - Courtroom: 618
New York, NY 10007

       Re:     Velasquez v. 80-90 Maiden Lane Del LLC, d/b/a Gristedes Supermarket, et al.
               Case 1:19-cv-06911-KPF

       The undersigned represents the Plaintiff in the above-captioned case matter.

       Due to the continued ongoing national health crisis caused by the COVID-19 pandemic,
coupled with the current mandated closure of non-essential public businesses in New York City,
which has adversely affected the business in this matter, it continues to be very difficult for the parties
to proceed in this matter with discovery and productive settlement negotiations at this time.

        Therefore, Plaintiff’s undersigned counsel again hereby respectfully requests that the Court
grant an additional thirty (30) day stay of all deadlines in this matter. The undersigned has conferred
with opposing counsel who consents to this request.

      The Court may wish to note that this is undersigned counsel's third request to stay this matter.
Thank you for your consideration of this unfortunate, but necessary additional request.

                                               Sincerely,

                                               By: /S/ B. Bradley Weitz
                                                   B. Bradley Weitz, Esq. (BW 9365)
                                                   THE WEITZ LAW FIRM, P.A.
                                                   18305 Biscayne Blvd., Suite 214
                                                   Aventura, Florida 33160
                                                   Tel.: (305) 949-7777
                                                   Fax: (305) 704-3877
                                                   Email: bbw@weitzfirm.com

 This action is hereby STAYED until June 20, 2020. On or before that
 date the parties should provide a letter to the Court with a revised
 discovery schedule.

                                                       SO ORDERED.

 Dated: May 18, 2020
        New York, New York

                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
